Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered on or about February 22, 1994, which denied defendant’s motion for summary judgment, unanimously affirmed, with costs.
The IAS Court correctly framed the issue to be "whether the damage is to tenant’s property or to fixtures”, and correctly found such to be an issue of fact (Matter of Dormitory Auth. [Milo Press] 172 AD2d 401) that precludes a summary determination of whether the waiver of subrogation clause is applicable (see, Continental Ins. Co. v Faron Engraving Co., 179 AD2d 360; Viacom Intl. v Midtown Realty Co., 193 AD2d 45, 54). Concur—Wallach, J. P., Asch, Rubin and Williams, JJ.